Matter of Simon v Annucci (2015 NY Slip Op 02976)





Matter of Simon v Annucci


2015 NY Slip Op 02976


Decided on April 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2013-08857	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Carl Simon, petitioner, 
vAnthony Annucci, etc., respondent.


Carl Simon, Comstock, N.Y., petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (David Lawrence III of counsel), for respondent.

Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Anthony Annucci, Acting Commissioner of the New York State Department of Corrections and Community Supervision, to protect the petitioner while he is in prison, and application by the petitioner to prosecute the proceeding as a poor person.
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see  CPLR 506[b]; 7804[b]).
DILLON, J.P., DICKERSON, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court